                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                       CHARLESTON DIVISION

  Thomas Hughes; and Beverly Hughes,                    Case No.: 2:18-cv-2187-RMG

                    Plaintiffs,
             V.
                                                        ORDER AND OPINION
  Medical Depot, Inc. dba Drive De Vilbiss
  Healthcare; AMG Medical, Inc.; and
  Amazon.com Services, Inc.,

                    Defendants.


           The Court, having been advised by counsel for the parties that the above action has been

settled,

           IT IS ORDERED that this action is hereby dismissed without prejudice. If settlement is

not consummated within sixty (60) days, either party may petition the Court to reopen this action

and restore it to the calendar. Fed. R. Civ. P. 60(b). In the alternative, to the extent permitted by

law, either party may within sixty (60) days petition the Court to enforce the settlement, and the

Court specifically retains jurisdiction to enforce the settlement. See Fairfax Countywide Citizens

Ass'n v. Fairfax Cnty., Va., 571F.2d1299 (4th Cir. 1978). The dismissal hereunder shall be with

prejudice if no action is taken under either alternative within sixty (60) days from the filing date

of this order.


           AND IT IS SO ORDERED.

                                                       Isl Richard M. Gergel
                                                       Richard M. Gergel
                                                       United States District Court Judge
July 3, 2019
Charleston, South Carolina




                                                 -1-
